This is a proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the State Liquor Authority which suspended petitioner’s liquor license for a period of fifteen days. We have granted permission to have this matter heard and determined upon typewritten records and counsel for both parties have stipulated in open court that the matter be heard forthwith. The suspension was based upon a finding that petitioner sold alcoholic beverages to a minor under the age of eighteen on March 23, 1953, in violation of subdivision 1 of section 65 of the Alcoholic Beverage Control Law. Petitioner was originally charged with three separate offenses of the same character. Charges one and two were finally dismissed, but the violation involved in the third charge was sustained. Petitioner was accorded a hearing at which testimony was taken. *827An examination of the record indicates that the testimony posed a fair question of fact, and we cannot say the Authority did not have before it substantial evidence to sustain its determination. Under familiar principles of administrative law we cannot weigh the evidence and substitute our judgment for that of the administrative agency. Determination confirmed, without costs. Foster, P. J., Bergan, Halpem and Imrie, JJ., concur.